


Exhibit 10.49

 

[…] =      Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

CONFIDENTIAL PROVISIONS MARKED

 

EXHIBIT 10.49 (CONFIDENTIAL)


 


PDL LICENSE AGREEMENT


 


BETWEEN


 


PROTEIN DESIGN LABS, INC.


 


AND


 


GENENTECH, INC.


 

This PDL License Agreement (“Agreement”), effective as of December 18, 2003
(“Effective Date”), is made by and between PROTEIN DESIGN LABS, INC., a Delaware
corporation, having offices at 34801 Campus Drive, Fremont, CA 94555
(hereinafter “PDL”) and GENENTECH, INC., a Delaware corporation, having offices
at 1 DNA Way, South San Francisco, CA 94080 (hereinafter “GNE”).

 


RECITALS


 

A. GNE and PDL have entered into a Patent Licensing Master Agreement effective
September 25, 1998, as amended by Amendment No. 1 To The Patent Licensing Master
Agreement dated September 18, 2003, and Amendment No. 2 To The Patent Licensing
Master Agreement dated December 18, 2003 (the “Master Agreement”), pursuant to
which GNE may enter into this Agreement with respect to a license under the
“Queen Patents” for GNE’s antibody products.

 

B. The Master Agreement provides GNE with the right to obtain a nonexclusive,
worldwide, royalty-bearing license under the PDL Licensed Patents under the
terms and conditions of this Agreement.

 


AGREEMENT


 

NOW THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound, the parties agree as follows:

 

1.              DEFINITIONS

 

All references to Exhibits, Articles and Sections shall be references to
Exhibits, Articles and Sections of this Agreement. In addition, except as
otherwise expressly provided herein, the following terms in this Agreement shall
have the following meanings:

 

1

--------------------------------------------------------------------------------


 

1.01 “Affiliate” means any corporation or other business entity controlled by,
controlling, or under common control with another entity, with “control” meaning
direct or indirect beneficial ownership of more than fifty percent (50%) of the
voting stock of such corporation, or more than a fifty percent (50%) interest in
the decision-making authority of such other unincorporated business entity; and
a corporation in which the maximum amount of stock permitted by law to be held
by another entity is beneficially owned by such other entity. Notwithstanding
the foregoing, the term “Affiliate” under this Agreement with respect to GNE
shall not include Roche Holdings, Inc., including its affiliated companies
(“Roche”), until assignment of this Agreement to a member of such enterprise in
accordance with Section 8.01.

 

1.02 “Antibody” means any antibody directed against an Antigen and shall
include, without limitation, monospecific and bispecific antibodies (but only
with respect to the Antigen for a
bispecific antibody); less than full-length antibody forms such as Fv, Fab, and
F(ab’), single-chain antibodies and antibody conjugates bound to a toxin, label
or other moiety, as well as any and all such constructs directed against the
Antigen.

 

1.03 “Antigen” means the target molecule: CD11a as further identified on Exhibit
B.

 

1.04 “Bulk Product” means Licensed Product supplied in a form other than
Finished Product which can be converted into Finished Product.

 

1.05 “Combination Product(s)” means any product containing both a
pharmaceutically active agent or ingredient which constitutes a Licensed Product
and one or more other pharmaceutically active agents or ingredients which do not
constitute Licensed Products.

 

1.06 “Europe” means the European Patent Convention Member Countries, including
any successor organization and any additional countries that may join such
organization from time to time during the term of this Agreement.

 

1.07 “Finished Product(s)” means any and all Licensed Products in form for use
by an end user and not intended for further chemical or genetic manipulation or
transformation.

 

1.08 “Licensed Product(s)” means an Antibody with respect to which GNE has
either significant marketing rights or has done significant development (e.g.,
created, humanized or conducted preclinical or clinical development), the
manufacture, import, use, offer to sell or sale of which would infringe, if not
licensed under this Agreement, a Valid Claim.

 

1.09 “Net Sales” means the aggregate gross revenues, whether in cash or in kind,
derived by or payable from or on account of the sale or other transfer of
Finished Products by GNE, Affiliates of GNE, GNE’s sublicensees, Roche or
Affiliates of GNE’s sublicensees to an independent third party not an Affiliate
of GNE, a sublicensee of GNE, Roche, or an Affiliate of a sublicensee of GNE,
less […] to cover the following: (a) credits or allowances, if any, actually
granted on account of price adjustments, recalls, rejection or return of items
previously sold, (b) excise and sales taxes, duties or other taxes imposed on
and paid with respect to such sales (excluding income or franchise taxes of any
kind) and (c) outer packing, freight and freight insurance costs. For all
Finished Product(s) used or consumed by others than GNE, GNE shall be entitled
to deduct […]) from Net Sales in lieu of all other deductions such as taxes,
shipping charges, packing, allowances and the like prior to calculating
royalties due. If GNE or any of its Affiliates or sublicensees receive non-cash
consideration for any Finished Product sold or

 

2

--------------------------------------------------------------------------------


 

otherwise transferred to an independent third party not Roche or an Affiliate of
the seller or transferor, the fair market value of such non-cash consideration
on the date of such transfer as known to GNE, or as reasonably estimated by GNE
if unknown, shall be included in the definition of Net Sales. Net Sales shall
not include Finished Products provided for bona fide clinical trial, evaluation,
research or development purposes.

 

Net Sales for Bulk Products shall be calculated by multiplying the units of
Finished Product to which such Bulk Product is reasonably anticipated to be
converted by the established market price of the Finished Product on the date of
sale of the Bulk Product. By way of example and without limitation, units of
Finished Product may be measured in grams or doses, as appropriate.

 

The method of calculating Net Sales of materials in form other than Finished
Product or Bulk Product that can be converted into Finished Product shall be
established by good faith discussion between PDL and GNE prior to the first sale
or transfer of any such material by GNE to a non-Affiliate.

 

1.10 “Opposition Proceedings” means the legal proceedings at the European Patent
Office (“EPO”) initiated against EP patent 451,216B1 and terminating at the
decision (oral and/or written) rendered by the Opposition Division (“OD”) of the
EPO, but excluding any proceedings resulting from the filing of an appeal to the
OD’s decision.

 

1.11 “PDL Licensed Patents” means the patents and patent applications identified
on Exhibit A, and including any applications filed as of the Effective Date in
the United States or any foreign jurisdiction. PDL Licensed Patents shall
include U.S. or foreign patents or patent applications which claim priority to
any application to which a listed U.S. Patent also claims priority. PDL Licensed
Patents shall also include any foreign equivalents, addition, continuation,
continuation-in-part or division of such patents or patent applications or any
substitute applications therefor, any patent issued with respect to any such
patent application, any reissue, extension or patent term extension of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent.

 

1.12 “Territory” means either (a) worldwide, or (b) […].

 

1.13 “Valid Claim” means any claim in any PDL Licensed Patents which claim has
neither expired or been disclaimed nor been held invalid or unenforceable by a
court or other body of competent jurisdiction from which no appeal has been or
may be taken.

 

2.              LICENSE

 

2.01 License Grant. Subject to the fulfillment by GNE of all of the terms and
conditions of this Agreement, PDL hereby grants to GNE and GNE hereby accepts a
nonexclusive license in the Territory under the PDL Licensed Patents, including
the right to grant sublicenses in accordance with Section 2.02, to make, have
made, import, use, offer to sell and sell Licensed Products in the Territory.
PDL shall be free at its discretion to enter into additional agreements with
additional licensees at any time and on terms solely of its choosing.

 

2.02 Limitation on Sublicenses; Notification. GNE shall have the right to grant
sublicenses of its rights under Section 2.01 with respect to Licensed Products,
provided that GNE shall grant such sublicenses only in connection with the
assignment or license by GNE to such sublicensee

 

3

--------------------------------------------------------------------------------


 

of the right to use, make, have made, sell or otherwise transfer the Licensed
Products. GNE shall notify PDL of the identity of the sublicensee and scope of
such sublicense promptly following the grant of a sublicense hereunder.
Notwithstanding the assignment or grant of a sublicense by GNE hereunder, GNE
shall remain obligated to pay all royalties due to PDL with respect to the sale
of Licensed Products by its assignee or sublicensee. In addition, the grant of
any sublicenses under Section 2.01 shall be on terms and conditions which are
subject to and subordinate to the terms of this Agreement and GNE shall remain
fully responsible to PDL for the performance of any and all such terms by its
sublicensees.

 

2.03 Updates to List of PDL Licensed Patents. Upon written request of GNE (which
request shall not be made more than once per calendar year), PDL agrees to
provide a written update listing the PDL Licensed Patents, and such update shall
constitute an amendment to Exhibit A. PDL may, at its option, furnish such
update to GNE from time to time during the term of this Agreement as part of an
update to the Master Agreement.

 

2.04 No Other Rights. GNE acknowledges and agrees that, except for the license
expressly granted under Section 2.01, no rights to any other PDL patents or
patent applications, or to any know-how, trade secrets or licenses are included
in this Agreement or granted by implication, estoppel or otherwise.

 

2.05 […]

 

3.              PAYMENTS, ROYALTIES, REPORTS

 

3.01 Signing Fee. In consideration for the license granted by PDL under Article
2 of this Agreement, GNE shall pay to PDL, within fifteen (15) business days of
the Effective Date of this Agreement, a nonrefundable signing and licensing fee
in the sum of […], increased annually beginning on January 1, 1999 and on each
January 1 thereafter by an amount equal to the Consumer Price Index-U (or its
successor) published by the U.S. Bureau of Labor Statistics (“CPI-U”) for the
prior year. GNE shall be entitled to deduct from the signing and licensing fee
under this Agreement any amounts not previously credited and subject to credit
under Section 3.03(a). All such deductions shall be documented with any payments
hereunder.

 

3.02 Annual Maintenance Fee. In further consideration of the license granted
under Article 2, within fifteen (15) business days of the […] anniversary of the
Effective Date and each anniversary thereafter, GNE shall pay PDL a
nonrefundable annual maintenance fee in the amount of […]. Such annual
maintenance shall be […] against royalties payable by GNE for the year with
respect to which such annual maintenance fee is paid.

 

3.03 Credits; Reductions. […]

 

(a)  […]

 

(b)  […]

 

3.04 Royalties to PDL. The royalties payable to PDL under this PDL License
Agreement shall be as set forth in Section 4.1 of the Master Agreement, except
that in the event that GNE: (i) breaches its obligations under Sections 2.3 or
2.4 of the Settlement Agreement by and between PDL and GNE dated December 18,
2003 (“Settlement Agreement”); and (ii) fails to cure such

 

4

--------------------------------------------------------------------------------


 

breaches as provided under Section 4.2 of the Settlement Agreement, then PDL, at
its sole discretion, may invoke its rights under Article 4 of the Settlement
Agreement.

 

3.05 Royalties Payable Only Once; Sales Among Affiliates. Sales or other
transfers of Licensed Products between and among GNE and any of its Affiliates,
its sublicensees or Roche which are subsequently resold or to be resold by such
Affiliates, sublicensees or Roche shall not be subject to royalty, but in such
cases royalties shall accrue and be calculated on any subsequent sale or other
transfer of such Licensed Products to a non-Affiliate. Genentech is obligated to
pay royalties to PDL is imposed only once with respect to each unit of a
Licensed Product.

 

3.06 Combination Products. Net Sales in a particular country in the Territory,
in the case of Combination Products for which the pharmaceutically active agent
or ingredient constituting a Licensed Product and each of the other
pharmaceutically active agents or ingredients not constituting Licensed Products
have established market prices in that country in the Territory when sold
separately, shall be determined by multiplying the Net Sales for each such
Combination Product by a fraction, the numerator of which shall be the
established market price for the Finished Product(s) contained in the
Combination Product and the denominator of which shall be the sum of the
established market prices for the Finished Product(s) plus the established
market prices for the other pharmaceutically active agents or ingredients
contained in the Combination Product. When such separate market prices are not
established in that country in the Territory, then the parties shall negotiate
in good faith to determine a fair and equitable method of calculating Net Sales
in that country for the Combination Product in question.

 

3.07 Currency Conversion. All amounts payable to PDL under this Agreement shall
be payable in U.S. Dollars by wire transfer to a bank account designated by PDL.
In the case of royalties on Net Sales, all amounts payable shall first be
calculated in the currency of sale and then converted into U.S. Dollars using
the average of the daily exchange rates for such currency quoted by Citibank,
N.A. for each of the last five (5) banking days of each calendar quarter.

 

3.08 Reports.

 

(a) Current Reports.  GNE agrees to make written reports and royalty payments to
PDL within sixty (60) days after the close of each calendar quarter during the
term of this Agreement, beginning with the calendar quarter in which the date of
first commercial sale or other transfer of a Licensed Product by GNE, its
Affiliates, Sublicensees or Roche, provided that reports with respect to sales
by sublicensees or Roche shall include only those sales as to which royalty
reports were received by GNE during such calendar quarter.  Sales of a Licensed
Product occurring prior to the Effective Date shall be reported, and royalties
on such sales shall be paid, in the first written report and royalty payment
under this Agreement.  These reports shall be certified by an officer of GNE and
shall state for the calendar quarter in question:  (1) identification of Net
Sales of the Licensed Product on a country-by-country basis, (2) Net Sales in
the Territory, (3) the quantities of Licensed Products sold or manufactured in
such quarter in the Territory, (4) applicable offsets and (5) the net royalty
due to PDL thereon pursuant to this Article 3.  No later than at the time of the
making of each such report, GNE shall make any payment due to PDL of royalties
for the period covered by such report.

 

(b) Termination Report. For each Licensed Product, GNE also agrees to make a
written report to PDL within ninety (90) days after the date on which GNE, its
Affiliates or sublicensees last sell or otherwise transfer that Licensed Product
in the Territory stating in such report the same

 

5

--------------------------------------------------------------------------------


 

information required by quarterly reports for all such Licensed Products made,
sold or otherwise disposed of which were not previously reported to PDL.

 

(c) Notification of Marketing Approval. GNE agrees to notify PDL in writing
within sixty (60) days after the date on which GNE, its Affiliates or
sublicensees or Roche obtain marketing approval of a Licensed Product in any
country in the Territory. Such notice shall specify the country in which
marketing approval was obtained and the date of such approval.

 

3.09 Inspection. GNE agrees to keep, and to require any of its Affiliates or
sublicensees to keep, clear, accurate and complete records for a period of at
least three (3) years for each reporting period in which Net Sales occur showing
the sales of Licensed Products in the Territory in sufficient detail to enable
the royalties payable hereunder to be determined, and further agrees to permit
its books and records, and to require any of its Affiliates or sublicensees to
permit their books and records, to be examined by an independent accounting firm
selected by PDL and reasonably satisfactory to GNE from time-to-time, but not
more than once a year. Such examination is to be made at the expense of PDL,
except in the event that the results of the audit reveal that GNE underpaid PDL
by […] or more, then GNE shall pay any deficiency plus interest for such overdue
royalties in accordance with Section 3.11 hereof, and the audit fees shall be
paid by GNE. Any such discrepancies will be promptly corrected by a payment or
refund, as appropriate.

 

3.10 Withholding.

 

(a) Fees. The amounts payable under Sections 3.01 and 3.02 shall represent the
actual proceeds to be received by PDL, net of any withholding or other taxes or
levies that may be applicable to such payments. PDL agrees to reasonably
cooperate with GNE in obtaining a refund of any withholding taxes or levies paid
by GNE, if any, with respect to any payments to PDL hereunder. In the event that
PDL is successful in obtaining any refund of tax withholding amounts paid by GNE
under this Agreement, PDL agrees to promptly remit such refund amount to GNE.

 

(b) Royalty Payments. GNE may withhold from royalties due to PDL amounts for
payment of any income or withholding tax that GNE has actually paid to any
taxing authority with respect to royalty amounts due to PDL hereunder in the
Territory. GNE shall promptly provide PDL with official tax receipts or other
documentation sufficient to enable PDL to satisfy U.S. tax authorities with
respect to PDL’s application for a for-tax credit. GNE agrees to reasonably
cooperate with PDL in obtaining a foreign tax credit in the U.S. with respect to
royalties due to PDL on the sale or manufacture of Licensed Products.

 

3.11 Interest on Overdue Royalties. GNE shall be liable for interest on any
overdue royalties, at the rate of ten percent (10%) per annum, or the highest
rate allowed by law, whichever is less, commencing on the date such royalties
are due until paid.

 

3.12 Royalties to Third Parties. GNE acknowledges and agrees that other licenses
may be required from third parties with respect to the development, manufacture,
importation, use, and sale of any Licensed Product under this Agreement, and
that GNE shall be responsible for any royalties and other payments with respect
to those license rights.              In no event shall GNE have a right to
credit against, reduce or otherwise offset any royalty or payment obligations to
such third parties against royalty amounts payable to PDL under the this
Agreement.

 

6

--------------------------------------------------------------------------------


 

4.              INFRINGEMENT OF PDL LICENSED PATENTS

 

4.01 Suits. PDL shall have no obligation hereunder to institute any action, suit
or other proceeding against third parties for infringement of any PDL Licensed
Patents or to defend any action, suit or proceeding brought by a third party
which challenges or concerns the validity or enforceability of any PDL Licensed
Patents in the Territory. Any monies recovered from alleged infringers shall be
retained by PDL.

 

4.02 Notification of Third Party Infringements. GNE shall promptly notify PDL in
writing of any actual or suspected infringement by third parties of any PDL
Licensed Patent, which notification shall specify in reasonable detail the
nature of such actual or suspected infringement of which GNE is aware and shall
provide PDL with the available evidence, if any of such infringement.

 

5.              REPRESENTATIONS AND WARRANTIES; DISCLAIMERS; INDEMNIFICATION

 

5.01 Representations of GNE. GNE represents and warrants to PDL that:

 

(a)          The execution, delivery and performance of this Agreement by GNE
will not, with or without notice, the passage of time or both, result in any
violation of, be in conflict with, or
constitute a default under any material contract, obligation or commitment to
which GNE is a party or by which it is bound, or to GNE’s knowledge, violate any
statute, rule or governmental regulation applicable to GNE.

 

(b)         GNE has all requisite legal and corporate power and authority to
enter into this Agreement on behalf of itself and its Affiliates and to carry
out and perform its obligations under the terms of this Agreement.

 

5.02 Representations of PDL. PDL represents and warrants to GNE that:

 

(a)          The execution, delivery and performance of this Agreement by PDL
will not, with or without notice, the passage of time or both, result in any
violation of, be in conflict with, or constitute a default under any material
contract, obligation or commitment to which PDL is a party or by which it is
bound, or to PDL’s knowledge, violate any statute, rule or governmental
regulation applicable to PDL.

 

(b)         PDL has all requisite legal and corporate power and authority to
enter into this Agreement and to carry out and perform its obligations under the
terms of this Agreement.

 

5.03 Disclaimers. Nothing in this Agreement shall be construed as (a) a warranty
or representation by PDL as to the validity, enforceability or scope of any PDL
Licensed Patents; (b) a requirement that PDL file any patent application, or to
secure any patent or patent rights, or maintain any patent in force, or to
provide copies of patent applications to GNE or its Affiliates or sublicensees,
or to disclose any inventions described or claimed in such patent applications;
or (c) a warranty or representation by PDL that any Licensed Product made, used,
imported, sold or otherwise disposed of under the license granted in this
Agreement is or will be free from infringement of patents, copyrights,
trademarks, trade secrets or other rights of third parties. GNE acknowledges and
agrees that any royalties or payments that may be due to third parties in order

 

7

--------------------------------------------------------------------------------


 

for GNE to make, have made, import, use, sell or otherwise dispose of Licensed
Products shall be the sole responsibility of GNE.

 

5.04 No Other Warranties. EXCEPT AS SPECIFICALLY SET FORTH IN ARTICLE 5, PDL
MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
WITH RESPECT TO PDL LICENSED PATENTS OR ANY CELL LINES, ANTIBODIES OR LICENSED
PRODUCTS DEVELOPED BY GNE UNDER THE LICENSE SET FORTH IN THIS AGREEMENT AND PDL
FURTHER MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE, OR THAT THE USE OF OR PRACTICE UNDER PDL LICENSED PATENTS
OR ANY CELL LINES, ANTIBODIES, LICENSED PRODUCTS OR OTHER MATERIALS DEVELOPED BY
GNE UNDER THE LICENSE SET FORTH IN THIS AGREEMENT WILL NOT INFRINGE ANY THIRD
PARTY RIGHTS.

 

5.05 Indemnification. GNE shall at all times, during the term of this Agreement
and thereafter, indemnify and hold harmless PDL and its Affiliates,
sublicensees, directors, officers, agents and employees from any claim,
proceeding, loss, expense, and liability of any kind whatsoever (including but
not limited to those resulting from death, personal injury, illness or property
damage and including legal expenses and reasonable attorneys’ fees) arising out
of or resulting from (a) any claim of patent infringement (direct or
contributory) or inducing patent infringement with respect to the activities of
GNE or its Affiliates or sublicensees, and (b) the development, manufacture,
holding, use, testing, advertisement, sale or other disposition by GNE, its
Affiliates or sublicensees, or any distributor, customer or representative
thereof or any one in privity therewith, of any Licensed Product; provided,
however, that PDL shall promptly notify GNE of such claim, proceeding, loss,
expense or liability and GNE, at GNE’s cost, shall have sole control over the
defense, including settlement of any claim or action, with full cooperation from
PDL.

 

6.              CONFIDENTIALITY

 

The provisions of Article 9 of the Master Agreement are incorporated by
reference as if set forth in their entirety herein.

 

7.              TERM AND TERMINATION

 

7.01 Term. Unless earlier terminated as provided in this Article 7, this
Agreement shall come into force on the Effective Date and shall continue until
the last to expire of the PDL Licensed Patents. Thereafter, this Agreement shall
terminate and all licenses or sublicenses granted hereunder shall become
fully-paid licenses.

 

7.02 Termination.

 

(a)          This Agreement may be terminated on sixty (60) days prior written
notice by GNE.

 

(b)         If GNE shall at any time default in the payment of any royalty, or
the making of any report hereunder, or shall commit any material breach of any
covenant or agreement herein contained or shall make any false report, and shall
fail to have initiated and actively pursued remedy of any such default or breach
within thirty (30) days after receipt of written notice thereof by the other
party, PDL may, at its option, cancel this Agreement and revoke any rights and
licenses herein granted

 

8

--------------------------------------------------------------------------------


 

and directly affected by the default or breach by notice in writing to such
effect, but such act shall not prejudice PDL’s rights to recover any royalty or
other sums due at the time of such cancellation, it being understood, however,
that if within thirty (30) days after receipt of any such notice GNE shall have
initiated and actively pursued remedy of its default, then the rights and
licenses herein granted shall remain in force as if no breach or default had
occurred on the part of GNE, unless such breach or default is not in fact
remedied within a reasonable period of time. If GNE disputes the existence of a
default or material breach or making a false report or the failure to pursue a
remedy or to remedy the default or breach, the provisions for resolution of a
default shall be limited to those set forth in Section 11.6 of the Master
Agreement.

 

(c)          This Agreement may be terminated by either party upon the
occurrence of any of the following which is not stayed or vacated within sixty
(60) days of such occurrence: (i) petition in bankruptcy filed by or against the
other party; (ii) adjudication of the other party as bankrupt or insolvent;
(iii) appointment of a liquidator, receiver or trustee for all or a substantial
part of the other party’s property; or (iv) an assignment for the benefit of
creditors of the other party.

 

(d)         In the event that GNE: (i) breaches its obligations under Sections
2.3 or 2.4 of the Settlement Agreement and (ii) fails to cure such breach(es) as
provided under Section 4.2 of the Settlement Agreement, then PDL, at its sole
discretion, may invoke its rights under Article 4 of the Settlement Agreement.

 

7.03 No Waiver. The right of either party to terminate this Agreement as
provided herein shall not be affected in any way by its waiver of any previous
failure to perform hereunder or by its failure to take action with respect
thereto.

 

7.04 Survival. Termination for any reason hereunder shall not affect any accrued
rights or obligations of the parties arising in any manner under this Agreement
as of the date of termination. In any event, the rights and obligations,
including without limitation any accrued payment obligations, under Articles 3,
5 and 6 shall survive any termination of this Agreement.

 

8.              MISCELLANEOUS

 

8.01 Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other, except that either may assign this Agreement
without consent to a party which acquires all or substantially all of that
portion of the business to which this Agreement pertains, whether by merger,
sale of assets or otherwise. A merger or consolidation shall be deemed to
constitute an assignment.

 

8.02 Disputes. The provisions of Section 11.6 of the Master Agreement are
incorporated by reference as if set forth in their entirety herein.

 

8.03 Severability. If any provision of this Agreement is declared invalid by a
court of law resort or by any court, the decision of which an appeal is not
taken within the time provided by law, then and in such event, this Agreement
will be deemed to have been terminated only as to the portion thereof which
relates to the provision invalidated by that decision and only in the relevant
jurisdiction, but this Agreement, in all other respects and all other
jurisdictions, will remain in force; provided, however, that if the provision so
invalidated is essential to the Agreement as a whole, then the parties shall
negotiate in good faith to amend the terms hereof as

 

9

--------------------------------------------------------------------------------


 

nearly as practical to carry out the original interest of the parties, and,
failing such amendment, either party may submit the matter to a court of
competent jurisdiction for resolution.

 

8.04 Notices. Any notice or report required or permitted to be given under this
Agreement shall be in writing and shall be sent by expedited delivery or
telecopied and confirmed by mailing as follows (or to such other address as may
be specified in writing) and shall be effective three (3) days after such
delivery:

 

If to PDL:                     Protein Design Labs, Inc.
34801 Campus Drive
Fremont, CA. 94555
Attention: General Counsel

 

Facsimile number: (510) 574-1500

 

If to GNE:                  Genentech, Inc.
1 DNA Way
South San Francisco, California USA 94080
Attn: Corporate Secretary

 

Facsimile number: (650) 225-8654

 

8.05 Choice of Law. The validity, performance, construction, and effect of this
Agreement shall be governed by the laws of the State of California which are
applicable to contracts between California residents to be performed wholly
within California.

 

8.06 Waiver. None of the terms, covenants and conditions of this Agreement can
be waived except by the written consent of the party waiving compliance.

 

8.07 Force Majeure. Neither party shall be responsible to the other for failure
or delay in performing any of its obligations under this Agreement or for other
non-performance hereof provided that such delay or non-performance is occasioned
by a cause beyond the reasonable - control and without fault or negligence of
such party, including, but not limited to earthquake, fire, flood, explosion,
discontinuity in the supply of power, court order or governmental interference,
act of God, strike or other labor trouble and provided that such party will
inform the other party as soon as is reasonably practicable and that it will
entirely perform its obligations immediately after the relevant cause has ceased
its effect.

 

8.08 Headings. The captions used herein are inserted for convenience of
reference only and shall not be construed to create obligations, benefits, or
limitations.

 

8.09 Entire Agreement. This Agreement and the Master Agreement constitute the
entire Agreement between the parties hereto with respect to the Antigen and
supersede all previous Agreements, whether written or oral. In the event of any
conflict between the terms of this Agreement and the Master Agreement with
respect to the subject matter herein, the terms of this Agreement shall govern.
This Agreement shall not be changed or modified orally, but only by an
instrument in writing signed by both parties.

 

10

--------------------------------------------------------------------------------


 

8.10 Counterparts. This Agreement may be executed in counterparts, all of which
taken together shall be regarded as one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

By:

/s/ Douglas O. Ebersole

 

By:

/s/

Stephen Juelsgaard

 

 

Douglas O. Ebersole

 

 

Stephen Juelsgaard

 

SVP, Legal & Corporate Development

 

 

EVP & General Counsel

 

11

--------------------------------------------------------------------------------


 


EXHIBIT A


 


PDL LICENSED PATENTS


 

The following are patents and patent applications (also known as the “Queen et
al. patents”) issued and filed in certain countries in the world and licensed as
part of the PDL Patent Rights under the Agreement. (As of: September 23, 2003)

 

1.  The following issued U.S. patents and pending U.S. patent applications:

 

Patent No. 5,585,089, “Humanized Immunoglobulins,” issued December 17, 1996.

 

Patent No. 5,693,761, “Polynucleotides Encoding Improved Humanized
Immunoglobulins,” issued December 2, 1997.

 

Patent No. 5,693,762, “Humanized Immunoglobulins,” issued December 2, 1997.

 

Patent No. 6,180,370  “Humanized Immunoglobulins and Method of Making the Same”,
issued January 30, 2001.

 

[…]

 

2.  The following patents and patent applications outside the U.S.:

 

 

 

 

 

Patent No.

 

Country

 

Title*

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Issued

 

9/29/00

 

AR 254487 V1

 

Argentina

 

“Novel Immunoglobulins, Their Production and Use”

 

Issued

 

7/12/94

 

647383

 

Australia

 

“

 

Issued

 

1/7/97

 

671949

 

Australia

 

“

 

Issued

 

1/24/96

 

AT 0451216

 

Austria

 

“

 

Issued

 

1/24/96

 

0451216

 

Belgium

 

“

 

Issued

 

8/25/99

 

0682040

 

Belgium

 

 

 

Issued

 

1/14/03

 

1101125-4

 

Brazil

 

“

 

Issued

 

10/27/97

 

61095

 

Bulgaria

 

“

 

Issued

 

8/13/02

 

2328851

 

Canada

 

“

 

Issued

 

8/20/02

 

2006865

 

Canada

 

“

 

Issued

 

4/11/00

 

40279

 

Chile

 

“

 

Issued

 

7/21/00

 

58770

 

China

 

 

 

Issued

 

11/4/99

 

P920500A

 

Croatia

 

“

 

Issued

 

12/02/02

 

174317

 

Denmark

 

“

 

Issued

 

1/24/96

 

0451216B1

 

Europe(1)

 

“

 

Issued

 

8/25/99

 

0682040 B1

 

Europe(1)

 

“

 

Issued

 

3/28/02

 

108797

 

Finland

 

“

 

Issued

 

1/24/96

 

FR0451216

 

France

 

“

 

 

12

--------------------------------------------------------------------------------


 

Issued

 

8/25/99

 

FR0682040

 

France

 

“

 

Issued

 

1/24/96

 

DE 68925536.5

 

Germany

 

“

 

Issued

 

8/25/99

 

DE 68929061.6

 

Germany

 

 

 

Issued

 

1/24/96

 

DD 296 964

 

East Germany

 

“

 

Issued

 

1/24/96

 

GB 0451216

 

Great Britain

 

“

 

Issued

 

8/25/99

 

GB 0682040

 

Great Britain

 

“

 

Issued

 

1/5/93

 

1001050

 

Greece

 

“

 

Regist.

 

7/14/00

 

0682040

 

Hong Kong

 

 

 

Issued

 

3/22/96

 

211174

 

Hungary

 

“

 

Issued

 

2/3/03

 

82755

 

Ireland

 

“

 

Issued

 

1/24/96

 

IT 0451216

 

Italy

 

“

 

Issued

 

8/25/99

 

IT 0682040

 

Italy

 

 

 

Issued

 

9/18/98

 

2828340

 

Japan(2)

 

“

 

Issued

 

1/24/96

 

LU 0451216

 

Luxembourg

 

“

 

Issued

 

8/25/99

 

LU 0682040

 

Luxembourg

 

 

 

Issued

 

2/18/92

 

92.2146

 

Monaco

 

“

 

Issued

 

1/24/96

 

NL 0451216

 

Netherlands

 

“

 

Issued

 

8/25/99

 

NL 0682040

 

Netherlands

 

 

 

Issued

 

10/20/97

 

231984

 

New Zealand

 

“

 

Issued

 

6/8/00

 

314793

 

New Zealand

 

“

 

Issued

 

7/9/01

 

19912385

 

Norway(3)

 

“

 

Issued

 

12/26/91

 

132068

 

Pakistan

 

“

 

Issued

 

5/17/96

 

29729

 

Philippines

 

“

 

Issued

 

10/20/95

 

92758

 

Portugal

 

“

 

Issued

 

2/10/99

 

2126046

 

Russia

 

“

 

Issued

 

1/24/96

 

SG 0451216

 

Singapore

 

“

 

Issued

 

5/22/01

 

78258

 

Singapore

 

“

 

Issued

 

2/28/99

 

8912489

 

Slovenia

 

“

 

Issued

 

10/31/90

 

89/9956

 

South Africa

 

“

 

Issued

 

11/23/98

 

178385

 

South Korea

 

“

 

Issued

 

1/24/96

 

2081974 T3

 

Spain

 

“

 

Issued

 

8/25/99

 

0682040

 

Spain

 

“

 

Issued

 

1/24/96

 

SE 0451216

 

Sweden

 

“

 

Issued

 

8/25/99

 

SE 0682040

 

Sweden

 

“

 

Issued

 

1/24/96

 

CH 0451216

 

Switzerland

 

“

 

Issued

 

8/25/99

 

CH 0682040

 

Switzerland

 

“

 

Issued

 

12/2/91

 

50034

 

Taiwan

 

“

 

Issued

 

5/19/93

 

13349

 

Uruguay

 

“

 

Issued

 

2/9/96

 

56455

 

Venezuela

 

“

 

 

Country

 

Application No.

 

Title*

 

[…]

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

* Exact titles may differ in different countries.

(1) and corresponding European national patents issued therefrom.

(2) registration date

(3) this is the application number; have not received patent yet.

 

14

 

[…] =      Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

--------------------------------------------------------------------------------
